—Order unanimously affirmed without costs. Memorandum: Supreme Court properly determined that petitioner failed to establish by a preponderance of the evidence that respondent committed a family offense as defined in Family Court Act § 812 (see, Matter of Finocchiaro v Finocchiaro, 192 AD2d 1089). The conflicting testimony presented a credibility issue for the court to resolve, and its determination has a sound and substantial basis in the record (see, Machukas v Wagner, 246 AD2d 840, lv denied 91 NY2d 813). (Appeal from Order of Supreme Court, Herkimer County, Gilbert, J. — Family Offense.) Present — Pine, J. P., Hayes, Wisner, Pigott, Jr., and Boehm, JJ.